DETAILED ACTION
This Office Action is in response to the Amendment filed on September 12th, 2022.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In the instant Amendment, claims 1, 4, 6, 9, 12, 14-15, 18 & 20 have been amended; claims 1, 9 & 12 are independent. Claims 3, 5, 11, 13, 17 & 19 were canceled. Claims 1-2, 4, 6-10, 12, 14-16, 18 & 20 have been examined and are pending. This Action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments in the instant Amendment, filed on 09/12/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
On page 9 of Applicant’s Remarks, Applicant submitted that claim 1 is now patent eligible under 35 U.S.C. 101 for at least the same reasons as allowable claims 5, 13 and 19 (Emphasis added).
The examiner disagrees with the Applicants. Claim 1 is directed to a computer program per se because the claimed “computer program product” is not stored on any non-transitory computer-readable storage medium. See Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760. The claim also recites “one or more computer readable storage mediums;” The specification does not explicitly define as to what type of computer readable medium is claimed. Broadly interpreted, a “one or more computer readable storage mediums” can be any means that include propagate and transmission signals, which are non-eligible subject matter under 35 U.S.C. 101. Therefore, the claim 1 is directed to non-statutory subject matter.
On page 9 of Applicant’s Remarks, Applicant submitted that claim 15 is now patent eligible under 35 U.S.C. 101 for at least the same reasons as allowable claims 5, 13 and 19 (Emphasis added).
The examiner disagrees with the Applicants. Claim 15 calls for an apparatus; however, the body of the claim does not positively recite any hardware element. As recited in the body of the claim, the claimed apparatus contains “an obtaining section,” “a traversing section” and “a applying section.” In light of the specification (pars. [0056]-[0058]), the obtaining section, the traversing section and the applying section can be all construed as software per se since they do not embody any hardware. Because the elements of claim 15 is interpreted as merely software and the claim lacks any physical device or machine, the claim is directed to non-statutory subject matter. Therefore, the claim 15 is directed to non-statutory subject matter.
Applicant’s arguments, see pages 10-12, filed 09/12/2022, with respect to the rejection(s) of claim(s) 1-4, 6-12, 14-18 and 20 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 6-8, 15-16, 18 and 20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claim 1; claim 1 is directed to a computer program per se because the claimed “computer program product” is not stored on any non-transitory computer-readable storage medium. See Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760. The claim also recites “one or more computer readable storage mediums;” The specification does not explicitly define as to what type of computer readable medium is claimed. Broadly interpreted, a “one or more computer readable storage mediums” can be any means that include propagate and transmission signals, which are non-eligible subject matter under 35 U.S.C. 101. Therefore, the claim is directed to non-statutory subject matter. The Examiner respectfully suggests that the claims be amended to either “A computer program product stored, tangibly embodied in one or more non-transitory computer readable storage mediums” or “A computer program product, tangibly embodied in one or more computer readable device” to make the claim statutory under 35 USC 101; (emphasis added).
Regarding claims 2-8; claims 2-8 depends from claim 1. Therefore, claims 2-8 are rejected under 35 U.S.C. 101 for the same reasons.
Regarding claim 15; claim 15 calls for an apparatus; however, the body of the claim does not positively recite any hardware element. As recited in the body of the claim, the claimed apparatus contains “an obtaining section,” “a traversing section” and “a applying section.” In light of the specification (pars. [0056]-[0058]), the obtaining section, the traversing section and the applying section can be all construed as software per se since they do not embody any hardware. Because the elements of claim 15 is interpreted as merely software and the claim lacks any physical device or machine, the claim is directed to non-statutory subject matter. It is suggested that the claim be further amended to positively recite at least one hardware element within the body of the claim to make the claim statutory under 35 U.S.C. 101.
Regarding claims 16, 18 and 20; claims 16, 18 and 20 do not recite any hardware element to resolve the issue in the independent claim 15. Therefore, claims 16-20 are also non-statutory under 35 U.S.C. 101.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHOI V LE/
Primary Examiner, Art Unit 2436